Filed:   October 16, 2002

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 02-6911
                              (CA-02-69)



Skip Adams Taylor, etc.,

                                                 Plaintiff - Appellant,

           versus


George Hinkle, etc., et al.,

                                                Defendants - Appellees.



                               O R D E R



     The court amends its opinion filed September 6, 2002, as

follows:

     On the cover sheet, section 2, and on page 3, line 7 -- the

district court number is corrected to read “CA-02-69.”

                                           For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6911



SKIP ADAMS TAYLOR, a/k/a George William Adams,

                                              Plaintiff - Appellant,

          versus


GEORGE HINKLE, Warden, Augusta Correctional
Center;    STEVE    HOLLAR,    Warden,    Augusta
Correctional Center; T. T. REDMAN, Security,
Augusta Correctional Center; TRACY LAWHORN,
Counselor Senior, Augusta Correctional Center;
CORRECTIONAL OFFICER PETERS, Hearings Officer,
Augusta   Correctional    Center;    P.   MASSIE,
Captain, Shift Commander, Augusta Correctional
Center; CAPTAIN SANTIAGO, Shift Commander,
Augusta    Correctional     Center;    LIEUTENANT
BEYERS, Assistant Shift Commander, Augusta
Correctional     Center;     SERGEANT    SAMPSON,
Building Supervisor, Augusta Correctional
Center;    SERGEANT     CRAWFORD,     Supervisor,
Isolation Unit, Augusta Correctional Center;
SERGEANT WIMBLEY, Building Supervisor, Augusta
Correctional Center; CORRECTIONAL OFFICER
MORANI,     Augusta     Correctional      Center;
CORRECTIONAL      OFFICER      WALVS,     Augusta
Correctional Center; CORRECTIONAL OFFICER
TUCKER; E. CARTER, Correctional Officer,
Augusta Correctional Center; CORRECTIONAL
OFFICER PITTMAN, Augusta Correctional Center;
CORRECTIONAL      OFFICER       HUNT,     Augusta
Correctional Center; J. MAUSY, Correctional
Center, Augusta Correctional Center,

                                             Defendants - Appellees.
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-69)


Submitted:   August 29, 2002           Decided:   September 6, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Skip Adams Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Skip Adams Taylor, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915A (2000).     We have reviewed the

record and the district court’s opinion and find that this appeal

is frivolous.   Accordingly, we dismiss the appeal on the reasoning

of the district court.   See Taylor v. Hinkle, No. CA-02-69 (W.D.

Va. May 22, 2002). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 4